PER CURIAM:
11Writ granted. The district court’s ruling is reversed to the limited extent it ordered an evidentiary hearing on relator’s claim that he was denied his right to testify, Relator is ordered to supplement his application with the required support to substantiate his allegation. Only after he has made such a threshold showing should the district court proceed with an evidentiary hearing. See State v. Hampton, 00-0522, pp. 14-15, (La. 3/22/02), 818 So.2d 720, 729-30.
HUGHES, J., would deny the writ.